Citation Nr: 1013058	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  04-29 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for pancreatitis, to 
include as due to Agent Orange exposure.

2.  Entitlement to service connection for pancreatitis, to 
include as due to Agent Orange exposure.

3.  Entitlement to service connection for diabetes mellitus 
(DM), to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	John D. Gibson, Esq. 


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from July 1966 to July 
1970.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

In the RO's August 2004 statement of the case, it appears 
that the RO implicitly considered the claim of service 
connection for pancreatitis as reopened.  However, before 
the Board may reopen a previously denied claim, it must 
conduct an independent review of the evidence to determine 
whether new and material evidence has been submitted 
sufficient to reopen a prior final decision.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The June 1996 RO rating decision that denied a claim of 
entitlement to service connection for a disability of the 
pancreas, to include due to exposure to Agent Orange, was 
not appealed and is final.

3.  The evidence received since that June 1996 decision 
includes evidence that is neither cumulative nor redundant, 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for pancreatitis and raises 
a reasonable possibility of substantiating the claim.

4.  Service treatment records show that the Veteran served 
in the Republic of Vietnam, and he is presumed to have 
exposure to Agent Orange.

5.  Pancreatitis is not listed as a disability warranting 
presumptive service connection due to exposure to Agent 
Orange.  The evidence of record does not establish a link 
between the Veteran's pancreatitis and service.

6.  The medical evidence in the claims file shows that the 
Veteran developed DM secondary to his bouts of pancreatitis 
and sub-total pancreatectomy.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen 
the claim of entitlement to service connection for 
pancreatitis, to include as due to Agent Orange exposure.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156 (2009).

2.  Pancreatitis was not incurred in or aggravated by 
service nor was it developed as a result of herbicide 
exposure.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

3.  Diabetes mellitus was not incurred in or aggravated by 
service nor was it developed as a result of herbicide 
exposure.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran filed his claim to reopen a claim 
of service connection for pancreatitis and filed a claim for 
service connection for DM in June 2003.  Thereafter, he was 
notified of the provisions of the VCAA by correspondence 
dated in July 2003 and February 2008.  The letters notified 
the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claim, 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claim, and provided other 
pertinent information regarding VCAA.  Thereafter, the claim 
was reviewed and a supplemental statement of the case (SSOC) 
was issued in December 2009.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. 
App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), 
Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. Cir. 
September 17, 2007). 

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) found that the VCAA 
notice requirements applied to all elements of a claim.  
Additional notice as to these matters was provided in the 
February 2008 letter.  Also in the February 2008 letter the 
AMC provided notice to the Veteran explaining what 
constituted "new and material evidence," specifically citing 
what evidence the Veteran needed to provide in the context 
of his June 1996 denial.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006) (regarding what information and evidence is 
needed to substantiate his claim for service connection, to 
include the need to submit new and material evidence to 
reopen the claim, as well as advising the veteran of the 
basis for the prior denial.)  The notice requirements 
pertinent to the issues on appeal have been met and all 
identified and authorized records relevant to these matters 
have been requested or obtained.  

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claim file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  
The Veteran's service treatment records and Social Security 
Administration (SSA) records were obtained and associated 
with his claims file.

The Veteran was not provided a VA medical examination and 
opinion, to assess the current nature and etiology of his 
claimed pancreatitis.  However, VA need not conduct an 
examination with respect to this claim on appeal, as 
information and evidence of record contains sufficient 
competent medical evidence to decide the claims.  See 38 
C.F.R. § 3.159(c)(4) (2008).  Under McLendon v. Nicholson, 
20 Vet. App. 79 (2006), in disability compensation (service 
connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) 
an indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the 
Veteran's service or with another service-connected 
disability, but (4) insufficient competent medical evidence 
on file for the VA to make a decision on the claim.

Simply stated, the standards of McLendon are not met in this 
case.  There is no evidence that the Veteran has a 
disability recognized as associated with herbicide exposure, 
or any indication that his claimed disabilities may be 
associated with his service.  Therefore, a VA examination is 
not warranted.

Furthermore, the Veteran has not identified any additional 
relevant evidence that has not otherwise been requested or 
obtained.  He has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.

New and Material Evidence

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of the 
decision.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 20.302, 20.1103 (2009).  

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all the evidence submitted since the last 
final rating decision in order to determine whether the 
claim may be reopened.  See Hickson v. West, 12 Vet. App. 
247, 251 (1999).  

New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).

Furthermore, the Court of Appeals for the Federal Circuit 
has indicated that evidence may be considered new and 
material if it contributes "to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision." Hodge v. 
West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curium) (holding that the "presumption of 
credibility" doctrine continues to be precedent).

The Veteran was initially denied service connection for a 
disability of the pancreas, including as due to Agent Orange 
exposure, in a June 1996 rating decision because the 
presumptive disabilities covered under 38 C.F.R. §§ 3.307, 
3.309 did not include a disability of the pancreas, and 
there was no evidence of treatment for or diagnosis 
regarding the pancreas during service.  

Although notified of the denial in June 1996, the Veteran 
did not initiate an appeal of this determination.  As such, 
that decision is final as to the evidence then of record, 
and is not subject to revision on the same factual basis.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The evidence in the claims file at the time of the June 1996 
rating decision included service treatment records, and 
records from the Milton S. Hershey Medical Center (MSHMC) 
from March and April 1989.  The March 1989 records included 
a history reported by the Veteran that his first attack of 
the pancreas as occurring in 1976, and that it was mild in 
manner.  It was also noted that the Veteran had a history of 
DM, chronic obstructive pulmonary disease, and Agent Orange 
exposure.  The records included a March 1989 operative 
report which noted the Veteran underwent extensive surgery 
for a pancreatic pseudocyst.  The postoperative diagnosis 
was: pancreatic pseudocyst with gangrene of spleen and 
stomach, Meckel's diverticulum, and ventral hernia.  An 
April 1989 endocrinology consultation report which noted 
that the Veteran had a history of alcohol use and that his 
repeated bouts of pancreatitis were questionably due to 
alcohol use.  

Evidence added to the claims file after the June 1996 rating 
decision included additional MSHMC records, Altoona Hospital 
records, a September 2003 VA diabetes examination report, 
Mainline Medical Associates treatment records, and SSA 
records.  Most of the MSHMC records are duplicates of those 
already of record; however the new records included; a May 
1989 follow-up record for the pancreatic abscess; an August 
1989 letter from L.M., M.D. to C.S., M.D. which noted the 
Veteran was ready to return to work after recovering from 
his March 1989 surgery; and a June 2007 letter from D.A.S., 
M.D., noting that the Veteran should not drive for more than 
30 minutes.  The RO attempted to locate VA treatment records 
from the Van Zandt VAMC, but received a response that no 
records existed in July 2003.  The SSA records contained a 
June 2007 cardiology progress note where the Veteran 
provided a history of "prior splenectomy, pancreectomy, and 
partial bowel resection in 1986 related to possible Agent 
Orange at Hershey Medical Center."

This evidence is "new" in that it was not previously before 
agency decision makers at the time of the June 1996 
decision, and is not cumulative or duplicative of evidence 
previously considered.  As all evidence submitted is 
presumed credible for the purposes of reopening a claim, the 
June 2007 cardiology progress note which noted that the 
Veteran's history of pancreectomy in 1986 was possibly 
related to Agent Orange exposure is "material" evidence, as 
it constitutes evidence which, alone or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, i.e., the 
establishing that his pancreatitis may be due to Agent 
Orange exposure even though it is not a listed presumptive 
condition.  Consequently, this evidence raises a reasonable 
possibility of substantiating the Veteran's claim for 
service connection for pancreatitis, to include as due to 
exposure to Agent Orange.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
DM, are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service Connection-Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may be established for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) 
the existence of a current disability, (2) the existence of 
the disease or injury in service, and (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

If a veteran was exposed to an herbicide agent during active 
military service, the following diseases will be presumed to 
have been incurred in service if manifest to a compensable 
degree within specified periods, even if there is no record 
of such disease during service: chloracne or other acneform 
disease consistent with chloracne, Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically 
on what evidence is needed to substantiate the claim and 
what the evidence in the claims file shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim; the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The Veteran filed to reopen a claim for service connection 
for pancreatitis, to include as due to Agent Orange exposure 
and a claim for service connection for DM, to include as due 
to Agent Orange exposure in June 2003.  He noted he was 
first treated for pancreatitis in 1989 and for DM in 1986.

The Veteran's service treatment records are negative for 
complaints of, treatment for, or diagnosis of any disability 
of the pancreas, or DM.  The records did show that he had 
service in the Republic of Vietnam.

In March 1989, the Veteran sought treatment at Altoona 
Hospital and was diagnosed with acute pancreatitis.  A CT 
scan of the abdomen reveled extensive changes of acute 
pancreatitis along with pseudocyst formation and probable 
abscess.  Surgical exploration was needed, and because of 
the delicacy of the procedure the Veteran was transferred to 
MSHMC.

Once transferred to MSHMC, the Veteran provided a history of 
having his first attack of pancreatitis in 1976, and 
described it as mild.  The note includes a patient medical 
history of pancreatitis, DM, coronary obstructive pulmonary 
disease, and Agent Orange exposure.  A March 1989 operative 
report shows he soon underwent exploratory surgery for his 
pancreatic pseudocyst.  During exploratory surgery it was 
found that the Veteran's stomach curve, spleen, and part of 
his pancreas were gangrenous.  Because of these 
complications, a jejunojejunostomy, Meckel's diverticulum, 
small bowel resection and ileoileostomy, splenectomy, distal 
pancreatectomy and ventral herniorrhaphy were performed.  
His March 1989 operative report noted that he was put on a 
diabetic diet after the surgery which removed most of his 
pancreas.  The March 1989 pathology report noted that the 
Veteran had a history of alcohol abuse and pancreatitis.  

An April 1989 MSHMC endocrinology consultation treatment 
record noted that the Veteran was found to have DM in 1988 
during a bout of pancreatitis.  The private physician (Dr. 
L. M.) opined that the DM was "presumably due to bouts of 
pancreatitis" but also noted that he had exposure to Agent 
Orange.  In an additional April 1989 MSHMC record, the 
physician noted that postoperatively the Veteran was 
advanced to a diabetic diet, and that he had some 
exacerbation of his glucose intolerance (which he had 
preoperatively).  An August 1989 record noted that he had 
developed multiple problems secondary to his pancreatic 
abscess and pancreatic pseudocyst, and that he showed signs 
of diabetes for which he would need to be regularly 
followed.  An April 1989 MSHMC treatment record noted that 
the Veteran had a history of alcohol use and that his 
repeated bouts of pancreatitis in the past were questionably 
due to his alcohol use.  The note also indicated that he had 
Agent Orange exposure.

An August 1989 Altoona Hospital record showed the Veteran 
was hospitalized for uncontrolled diabetes.  The history 
noted he had multiple episodes of pancreatitis which lead to 
a partial pancreatectomy, and that his glucose levels were 
elevated.  A June 1991 Altoona Hospital record, which is 
handwritten and difficult to read, notes  that the Veteran 
had DM since 1989, due to a partial pancreatectomy.  

In September 2003 the Veteran was afforded a VA diabetes 
examination; the examiner did not have access to the claims 
file.  The Veteran reported a history of extensive alcohol 
use, and that he was drinking "quite a bit" in the three 
years before his 1989 surgery.  He also noted treatment in 
January 1986 for acute pancreatitis secondary to alcohol 
abuse, and he reported going through alcohol withdrawal with 
delirium tremens.  The examiner noted the Veteran underwent 
surgery in April 1989 for his pancreatitis, but noted that 
without the records it was "difficult to determine clearly 
whether pancreatitis was the major issue that led to his 
surgery."  The examiner stated that to the best of his 
knowledge, Agent Orange has not been recognized as a cause 
of recurrent pancreatitis.  He opined that the Veteran's DM 
was more likely than not secondary to his subtotal 
pancreatectomy.  

An April 2007 VHA opinion noted that pancreatitis is not a 
presumed condition secondary to Agent Orange herbicide 
exposure.  The physician also opined that the Veteran's DM 
was more likely than not related to his sub-total 
pancreatectomy.  The physician cited the MSHMC March 1989 
operative report, the Altoona September 1989 discharge 
summary, and the September 2003 VA examination.  

In December 2007 the Veteran was granted SSA disability 
benefits, the secondary disability was noted to be DM.  A 
June 2007 cardiology progress note record taken from the SSA 
records noted a "history of prior splenectomy, pancreectomy, 
and partial bowel resection in 1986 related to possible 
Agent Orange", but the final diagnosis did not concur with 
the history provided by the Veteran regarding his Agent 
Orange claim.  

Analysis

Pancreatitis

As an initial matter, the Board finds that presumptive 
service connection based on exposure to Agent Orange is not 
warranted for pancreatitis as it is not a condition listed 
under 38 C.F.R. § 3.309(e) as a disease the VA recognizes as 
being presumptively caused by herbicide exposure.  VA, under 
the authority of the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam 
during the Vietnam era is not warranted for disorders which 
are not enumerated by regulation.  See 72 Fed. Reg. 32,395 
(Jun. 12, 2007).

However, the Veteran is not precluded from establishing 
service connection with proof of actual direct causation.  
See Combee v. Brown, 34 F.3d 1039 (1994).  Accordingly, the 
Board will proceed to evaluate the Veteran's claim under the 
provisions governing direct service connection.  See 38 
U.S.C.A. § 1110, 38 C.F.R. § 3.303.

As noted above, the medical evidence of record first noted 
treatment for pancreatitis in 1989, and the Veteran provided 
a history of pancreatitis first starting in 1976 (at the 
earliest)- 6 years after separation from service.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the 
passage of many years between service discharge and medical 
documentation of a claimed disability is evidence against a 
claim of service connection).  

The majority of the medical records contained in the claims 
file noted a relationship between the Veteran's pancreatitis 
and his alcohol use.  Specifically, in the September 2003 VA 
diabetes examination, the Veteran described going through 
withdrawal from alcohol following an acute pancreatitis 
attack, just three years prior to his 1989 surgery.  Though 
the Veteran has averred that physicians have told him his 
pancreatitis was due to Agent Orange exposure, the operative 
report and post-operative treatment records did not opine 
that Agent Orange is etiologically related to the 
pancreatitis.  

The only evidence in the claims file that linked his 
pancreatitis and Agent Orange is the history provided by the 
Veteran in a June 2007 cardiologist report.  The probative 
value of a physician's statement on the cardiology progress 
note is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999); see 
also Black v. Brown, 5 Vet. App. 177, 180 (1995).  The 
cardiology progress note did not address the Veteran's 
pancreatitis or pancreectomy other than the singular 
statement of his medical history.  The records from MSHMC, 
cited by the cardiology progress note, do not associate his 
pancreatitis with Agent Orange exposure, but merely note 
that he had Agent Orange exposure.  As such, there is no 
probative value to the June 2007 cardiology progress note. 

Moreover, there is no competent medical evidence that even 
suggests any medical relationship between pancreatitis 
diagnosed post-service and herbicide exposure or any other 
event, injury, or disease during active service.  Therefore, 
the Veteran's claim for service connection for pancreatitis 
must be denied on a direct basis, as well as on a 
presumptive basis.

Diabetes Mellitus

The Board notes that DM (Type II) is associated with 
herbicide exposure for the purposes of presumption; however, 
the presumption is rebuttable by affirmative evidence to the 
contrary.  

The evidence of record shows that the Veteran was diagnosed 
with diabetes in 1988 during a bout of pancreatitis.  
Although many of the notes from MSHMC and Altoona document 
that he had Agent Orange exposure, none of the physician's 
link his DM to the exposure.  In fact, both MSHMC and 
Altoona Hospital records link his DM to his bouts of 
pancreatitis and his pancreatectomy.  During recovery for 
his pancreatectomy he was started on a diabetic diet.  When 
he was hospitalized for uncontrolled diabetes, his medical 
history outlined his pancreatectomy.  The April 1989 
endocrinologist noted that his DM was "presumably due to" 
his bouts of pancreatitis.  While this is not a definitive 
statement, the Board finds that it approximates the "more 
likely than not" standard.  In the June 1991 Altoona 
treatment record, the physician noted that he had a history 
of DM since 1989 due to a partial pancreatectomy.

In addition to the Veteran's treating physicians' statements 
that his development of DM was due to his 
pancreatitis/pancreatectomy, the September 2003 VA examiner 
and the April 2007 VHA physician both opined that his DM was 
due to his pancreatitis/pancreatectomy.  Unfortunately the 
September 2003 examiner did not have access to the Veteran's 
claims file, and did not know if the Veteran's "pancreatitis 
was the major issue" that led to his 1989 surgery.  
Nonetheless the examiner felt his DM was more likely than 
not secondary to his subtotal pancreatectomy.  The VHA 
physician did have access to the Veteran's records, 
specifically noted the newly diagnosed insulin-dependent DM 
in the September 1989 discharge summary from Altoona, and 
opined that the DM was mostly likely secondary to the 
multiple episodes of pancreatitis and subsequent sub-total 
pancreatectomy.

In sum, though the Veteran met the presumption for service 
connection for DM due to Agent Orange exposure, his medical 
records indicate that his DM was caused by bouts of 
pancreatitis and the eventual removal of most of his 
pancreas.  The medical evidence shows he was diagnosed with 
DM almost 20 years after service, and he was diagnosed 
during a bout of pancreatitis that followed three years of 
heavy alcohol abuse.  Competent medical opinions from the 
Veteran's treating physicians, a VA examiner, and a VHA 
physician link his DM to his pancreatitis/pancreatectomy.  
As such, the Board finds that the presumption has been 
rebutted by affirmative evidence to the contrary, and 
service connection for DM is not warranted under a 
presumptive basis.  More over, as the Veteran's DM has been 
etiologically linked to his non-service connection 
pancreatitis/pancreatectomy, and there is no indication in 
his service treatment records of DM, direct service 
connection is also not warranted. 

The Board does not doubt the sincerity of the Veteran's 
belief that his pancreatitis and DM were the result of 
events during military service, to include herbicide 
exposure.  However, questions of medical diagnosis and 
causation are within the province of medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the 
Veteran is a layperson without the appropriate medical 
training or expertise, he is not competent to render a 
probative (i.e., persuasive) opinion on such a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  While the Veteran's 
relations of symptoms are credible, his lay assertions as to 
the nature or etiology of his pancreatitis and DM have no 
probative value.

For all the foregoing reasons, the claims for service 
connection for pancreatitis and service connection for DM 
must be denied.  In arriving at the decision to deny the 
claims, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for pancreatitis, 
to include as due to exposure to Agent Orange; to this 
extent the appeal is allowed.

Entitlement to service connection for pancreatitis, to 
include as due to exposure to Agent Orange is denied.

Entitlement to service connection for DM, to include as due 
to exposure to Agent Orange is denied. 




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


